Order directing the county clerk of Westchester county to file oath of office reversed on the law and not in the exercise of discretion, and motion denied, without costs. The defect in respect of the officer before whom the oath was taken and as to the content of the oath have been waived. The respondent is not a person elected to office within the meaning of section 246 of the County Law, since he has not a certificate of election. In the event that respondent succeeds in a quo warranto action, and procures a judgment awarding him the office, he may be fully protected in his rights by then complying with the provisions of pertinent statutes. Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.